Citation Nr: 0806460	
Decision Date: 02/26/08    Archive Date: 03/03/08

DOCKET NO.  04-36 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a back disorder with 
neuropathy.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The veteran had active service from October 1966 until 
September 1968.   

This matter was previously before the Board of Veterans' 
Appeals (BVA or Board) in March 2006 and was partially 
remanded to the Department of Veterans Affairs (VA) Regional 
Office (RO) in North Little Rock, Arkansas in connection to 
his foot disorder claim.  The United States Court of Appeals 
for Veterans Claims (the Court) granted a Motion to Remand in 
a July 2007 Order, in regards to his back claim.  Prior to 
the Board decision or Court remand, this matter was before 
the BVA on appeal from a March 2004 rating decision.  

The veteran testified at a Board hearing held before a 
Veterans Law Judge at the local VA office in May 2005.  In 
September 2007, the Board informed him that the Veterans Law 
Judge who conducted the hearing was no longer employed by the 
Board and advised him that he was entitled to another 
hearing. To date, the veteran has not responded.  Thus the 
Board will adjudicate this claim based on the current record.

The evidence of record indicates that the veteran has also 
appealed the denial of the claim for service connection for 
bilateral foot degenerative joint disease and left foot claw 
toes, he had requested a hearing before a Board member, as 
indicated in his May 2006 VA Form 9.  The RO sent the veteran 
correspondence on July 13, 2006 advised him that he had been 
placed on a waiting list and would be scheduled for the next 
available hearing time.  This issue, therefore, is not before 
the Board at this time since it is pending the conduct of a 
Travel Board hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

The veteran injured his back prior to entering service in 
October 1966.  During the August 1966 induction examination, 
he reported back pain with heavy lifting.  In August 1967 he 
complained of back pain.  His September 1968 separation 
examination indicated that he had had recurrent back pain 
since he was 15 and had fallen on ice, hitting his back on 
concrete steps.  He reported reinjuring his back in April 
1967, carrying projectiles, and that his back had since 
bothered him, off and on, but not at the time of that 
examination.

The veteran's service connection claim was denied in a March 
2004 rating decision and in a March 2006 Board decision.  A 
Joint Motion for an Order Partially Vacating the Board 
Decision and Incorporating the Terms of this Joint Motion was 
filed with the Court in June 2007, to remand the claim to 
allow the veteran to submit additional evidence and argument 
and obtain a medical opinion regarding the disability, 
including the potential aggravation of his disability by his 
in-service injury.  The Court granted the motion to remand in 
a July 2007 Order.  The law mandates that where the remand 
orders of the Board or the Courts must be complied with, and 
that the Board errs as a matter of law when it fails to 
ensure compliance. Stegall v. West, 11 Vet. App. 268, 271 
(1998).  Clearly, this issue must be remanded for the conduct 
of an adequate VA examination, consistent with the Joint 
Motion and the Court's Order.

Additionally, in an October 2003 VA Form 21-4138, the veteran 
reported that he had been awarded disability benefits from 
the Social Security Administration (SSA) and submitted copies 
of his award information.  The award was based on a 
musculoskeletal disability.  Given the veteran's current 
claim, these records appear to be especially relevant.  As 
such, VA is obliged to attempt to obtain and consider those 
SSA records.  38 U.S.C.A. § 5103A(c)(3) (West 2002); 38 
C.F.R. § 3.159(c)(2) (2006).  

Accordingly, the case is REMANDED for the following actions:

1.  The AMC should request, directly 
from the SSA, complete copies of any 
disability determination(s) it has made 
concerning the veteran, as well as 
copies of the medical records that 
served as the basis for any such 
decision(s). All attempts to fulfill 
this development must be documented in 
the claims file. If the search for any 
such records yields negative results, 
that fact should be clearly noted and 
the veteran must be informed in 
writing.

2.  The RO/AMC should arrange for the 
veteran to undergo an appropriate VA 
examination to determine the nature, 
extent, onset, aggravation, and 
etiology of any spine disability found 
to be present. The examiner should 
opine as to whether it is at least as 
likely as not (that is, at least a 50-
50 degree of probability) that any 
spine disability found to be present 
had its onset in or is related to 
service. The opinion should also 
specifically address whether the 
veteran's pre-service spine disability 
was aggravated by service, and if 
possible, determine the extent to which 
it was aggravated.  

In doing so, the examiner should 
acknowledge the veteran's report of a 
continuity of symptomatology, the lay 
statements of record, and the VA and 
private medical records relating to the 
onset and treatment of the veteran's 
spine disability.  A clear rationale 
for all opinions is necessary and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board. 
The disability is to be viewed in 
relation to its history.  38 C.F.R. 
§ 4.1.  Copies of all pertinent records 
in the veteran's claims file, or in the 
alternative the claims file, must be 
made available to the examiner for 
review in conjunction with the 
examination.

3.  When the development requested has 
been completed, the case should again 
be reviewed by the RO on the basis of 
the additional evidence.  If the 
benefit sought is not granted, the 
veteran and his representative should 
be furnished a Supplemental Statement 
of the Case, and be afforded a 
reasonable opportunity to respond 
before the record is returned to the 
Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals
 
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


 
